Citation Nr: 0523043	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Recognition of the appellant as the veteran's surviving 
spouse.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1975.  He died in April 2001.  The appellant seeks to 
establish that she is his surviving spouse for purposes of VA 
death benefits.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2003 
administrative decision by the VA Regional Office (RO) in 
Muskogee, Oklahoma.  Although the appellant initially 
asserted that she wished to have a hearing, in March 2005, 
she did not appear for her scheduled hearing.  

REMAND

The appellant's claim was denied because it was determined 
that the conditions of continuous cohabitation pursuant to 
38 C.F.R. § 3.53(a) had not been met.  However, the appellant 
has raised significant questions concerning the circumstances 
of the marital separation.  Furthermore, the record indicates 
that the veteran filed divorce papers while he was 
incarcerated, but the it does not appear that there was an 
attempt to determine whether there was an actual divorce.

Finally, the appellant's claim also requires further 
development to ensure compliance with the notice and duty-to-
assist provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  
Specifically, the record does not show that the appellant was 
sent a VCAA letter.  Therefore, the veteran's claim must be 
remanded for issuance a VCAA letter that tells the appellant 
of the information and evidence needed to show that she is 
the surviving spouse of the veteran for purposes of receiving 
death pension benefits.  Accordingly, her claim must be 
remanded so that she can be provided notice as required in 
written format.  

Accordingly, the appellant's claim must be remanded for the 
following actions:  

1.  Contact the Muskogee County and Custer 
County Courthouses and attempt to obtain 
copies of documents pertaining to any 
divorce proceedings involving the veteran 
and the appellant.  If documents are not 
available, that fact should be noted in 
the claims folder.

2.  The appellant should be sent a VCAA 
letter, which provides the notices 
required under the relevant portions of 
the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159.  The appellant must be 
notified of any information and evidence 
that is necessary to substantiate the 
claim that she is the surviving spouse of 
the appellant such that she is entitled to 
receive death pension benefits, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, VA is 
required to provide.  The appellant should 
also be requested to provide any evidence 
in her possession that pertains to her 
claim.  In the event that the evidence 
shows there is a divorce decree, the 
appellant should be instructed to submit 
information or evidence showing that the 
divorce was invalidated pursuant to 
Oklahoma law.  

3.  After an appropriate period of time, 
or after the appellant indicates that she 
has no further evidence to submit, the 
appellant's claim that she should be 
recognized as the veteran's surviving 
spouse should be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, she 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  She should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





